UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-28926 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 54-1817218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA20171-3413 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code:(703) 984-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock outstanding as of March 31, 2008 was 8,231,741. 1 TABLE OF CONTENTS ePlus inc. AND SUBSIDIARIES Part I.Financial Information: Item 1. Financial Statements—Unaudited: Condensed Consolidated Balance Sheets as of March 31, 2007 and September 30, 2007 4 Condensed Consolidated Statements of Operations, Three and Six Months Ended September 30, 2006 and 2007 5 Condensed Consolidated Statements of Cash Flows, Six Months Ended September 30, 2006 and 2007 6 Notes to UnauditedCondensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 Part II.Other Information: Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 2 Table of Contents Cautionary Language About Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are made in reliance upon the protections provided by such acts for forward-looking statements.Such statements are not based on historical fact, but are based upon numerous assumptions about future conditions that may not occur.Forward-looking statements are generally identifiable by use of forward-looking words such as “may,” “will,” “should,” “intend,” “estimate,” “believe,” “expect,” “anticipate,” “project” and similar expressions.Readers are cautioned not to place undue reliance on any forward-looking statements made by us or on our behalf.Any such statement speaks only as of the date the statement was made.We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware.Actual events, transactions and results may materially differ from the anticipated events, transactions or results described in such statements.Our ability to consummate such transactions and achieve such events or results is subject to certain risks and uncertainties.Such risks and uncertainties include, but are not limited to, the matters set forth below. Although we have been offering IT financing since 1990 and direct marketing of IT products since 1997, our comprehensive set of solutions—the bundling of our direct IT sales, professional services and financing with our proprietary software—has been available since 2002.Consequently, we may encounter some of the challenges, risks, difficulties and uncertainties frequently faced by companies providing new and/or bundled solutions in an evolving market.Some of these challenges relate to our ability to: · manage a diverse product set of solutions in highly-competitive markets; · increase the total number of customers utilizing bundled solutions by up-selling withinour customer base and gain new customers; · adapt to meet changes in markets and competitive developments; · maintain and increase advanced professional services by retaining highly-skilled personnel and vendor certifications; · integrate with external IT systems including those of our customers and vendors; and · continue to update our software and technology to enhance the features and functionality of our products. We cannot be certain that our business strategy will be successful or that we will successfully address these and other challenges, risks and uncertainties.For a further list and description of various risks, relevant factors anduncertainties thatcould cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the “Risk Factors” and “Results of Operations” sections contained elsewhere in this document, as well as our Annual Report on Form 10-K for the fiscal year ended March 31, 2007, any subsequent Reports on Form 10-Q and Form 8-K and other filings with the SEC. 3 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of As of September30, 2007 March31, 2007 ASSETS (in thousands) Cash and cash equivalents $ 52,396 $ 39,680 Accounts receivable—net 126,665 110,662 Notes receivable 1,563 237 Inventories 9,048 6,851 Investment in leases and leased equipment—net 179,225 217,170 Property and equipment—net 5,110 5,529 Other assets 14,103 11,876 Goodwill 26,125 26,125 TOTAL ASSETS $ 414,235 $ 418,130 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable—equipment $ 7,286 $ 6,547 Accounts payable—trade 29,069 21,779 Accounts payable—floor plan 58,533 55,470 Salaries and commissions payable 4,496 4,331 Accrued expenses and other liabilities 28,655 25,960 Income taxes payable 2,361 - Recourse notes payable 5,000 5,000 Non-recourse notes payable 117,007 148,136 Deferred tax liability 4,457 4,708 Total Liabilities 256,864 271,931 COMMITMENTS AND CONTINGENCIES(Note 6) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized; 11,210,731 issued and 8,231,741 outstanding at September 30, 2007 and 11,210,731 issued and 8,231,741 outstanding at March 31, 2007 112 112 Additional paid-in capital 77,440 75,909 Treasury stock, at cost, 2,978,990 and 2,978,990 shares, respectively (32,884 ) (32,884 ) Retained earnings 112,127 102,754 Accumulated other comprehensive income—foreign currency translation adjustment 576 308 Total Stockholders' Equity 157,371 146,199 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 414,235 $ 418,130 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September30, Six Months Ended September30, 2007 2006 2007 2006 (amounts in thousands, except per share data) Sales of product and services $ 189,680 $ 180,313 $ 396,234 $ 355,646 Sales of leased equipment 18,218 1,819 26,804 1,819 207,898 182,132 423,038 357,465 Lease revenues 12,470 13,522 31,616 24,853 Fee and other income 4,633 3,094 9,013 5,940 17,103 16,616 40,629 30,793 TOTAL REVENUES 225,001 198,748 463,667 388,258 COSTS AND EXPENSES Cost of sales, product and services 166,193 160,596 351,400 316,625 Cost of leased equipment 17,429 1,775 25,611 1,775 183,622 162,371 377,011 318,400 Direct lease costs 5,870 5,572 11,893 10,596 Professional and other fees 3,504 4,764 7,171 6,050 Salaries and benefits 17,208 17,723 36,902 34,965 General and administrative expenses 3,892 4,385 8,375 8,871 Interest and financing costs 2,276 2,665 4,772 4,653 32,750 35,109 69,113 65,135 TOTAL COSTS AND EXPENSES (1) (2) 216,372 197,480 446,124 383,535 EARNINGS BEFORE PROVISION FOR INCOME TAXES 8,629 1,268 17,543 4,723 PROVISION FOR INCOME TAXES 3,775 290 7,679 1,681 NET EARNINGS $ 4,854 $ 978 $ 9,864 $ 3,042 NET EARNINGS PER COMMON SHARE—BASIC $ 0.59 $ 0.12 $ 1.20 $ 0.36 NET EARNINGS PER COMMON SHARE—DILUTED $ 0.59 $ 0.12 $ 1.18 $ 0.34 WEIGHTED AVERAGE SHARES OUTSTANDING—BASIC 8,231,741 8,228,823 8,231,741 8,218,154 WEIGHTED AVERAGE SHARES OUTSTANDING—DILUTED 8,331,044 8,424,903 8,363,348 8,586,866 (1) Includes amounts to related parties of $281 thousand and $238 thousand for the three months endedSeptember 30, 2007 and September 30, 2006, respectively. (2) Includes amounts to related parties of $524 thousand and $472 thousand for the six months endedSeptember 30, 2007 and September 30, 2006, respectively. See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended September30, 2007 2006 (in thousands) Cash Flows From Operating Activities: Net earnings $ 9,864 $ 3,042 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization 11,969 10,406 Reserves for credit losses and sales returns 552 638 Provision for inventory losses (52 ) 18 Impact of stock-based compensation 1,532 510 Excess tax benefit from exercise of stock options - (95 ) Tax benefit of stock options exercised - 308 Deferred taxes (251 ) - Payments from lessees directly to lenders—operating leases (7,636 ) (5,009 ) Loss on disposal of property and equipment 4 25 Loss (gain) on disposal of operating lease equipment 919 (394 ) Excess increase in cash value of officers life insurance (31 ) (36 ) Changes in: Accounts receivable—net (18,123 ) (36,617 ) Notes receivable (1,326 ) 37 Inventories (922 ) (8,028 ) Investment in leases and leased equipment—net 5,484 (28,227 ) Other assets (2,055 ) (6,365 ) Accounts payable—equipment 1,611 1,081 Accounts payable—trade 7,329 6,188 Salaries and commissions payable, accrued expenses and other liabilities 4,729 6,050 Net cash provided by (used in) operating activities 13,597 (56,468 ) Cash Flows From Investing Activities: Proceeds from sale of operating lease equipment 1,415 845 Purchases of operating lease equipment (6,102 ) (15,104 ) Proceeds from sale of property and equipment - 2 Purchases of property and equipment (812 ) (942 ) Premiums paid on officers' life insurance (159 ) (137 ) Net cash used in investing activities (5,658 ) (15,336 ) 6 Table of Contents ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - continued (UNAUDITED) Six Months Ended September30, 2007 2006 (in thousands) Cash Flows From Financing Activities: Borrowings: Non-recourse 12,422 67,782 Repayments: Non-recourse (10,976 ) (13,343 ) Purchase of treasury stock - (2,900 ) Proceeds from issuance of capital stock, net of expenses - 1,903 Excess tax benefit from exercise of stock options - 95 Net borrowings on floor plan facility 3,063 10,466 Net borrowings on recourse lines of credit - 10,700 Net cash provided by financing activities 4,509 74,703 Effect of Exchange Rate Changes on Cash 268 85 Net Increase in Cash and Cash Equivalents 12,716 2,984 Cash and Cash Equivalents, Beginning of Period 39,680 20,697 Cash and Cash Equivalents, End of Period $ 52,396 $ 23,681 Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ 727 $ 1,222 Cash paid for income taxes $ 4,874 $ 294 Schedule of Non-cash Investing and Financing Activities: Purchase of property and equipment included in accounts payable $ 39 $ 123 Principal payments from lessees directly to lenders $ 32,576 $ 21,917 See Notes To Unaudited Condensed Consolidated Financial Statements. 7 Table of Contents ePlusinc. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the three and six months ended September 30, 2007 and 2006 1. BASIS OF PRESENTATION The Condensed Consolidated Financial Statements of ePlus inc. and subsidiaries and Notes thereto included herein are unaudited and have been prepared by us, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”)and reflect all adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.All adjustments made were of a normal recurring nature. Certain information and note disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) have been condensed or omitted pursuant to SEC rules and regulations. These interim financial statements should be read in conjunction with our Consolidated Financial Statements and Notes thereto contained in our Annual Report on Form 10-K for the year ended March 31, 2007.Operating results for the interim periods are not necessarily indicative of results for an entire year. PRINCIPLES OF CONSOLIDATION — The Condensed Consolidated Financial Statements include the accounts of ePlus inc. and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated. REVENUE RECOGNITION — We adhere to guidelines and principles of sales recognition described in Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition,” issued by the staff of the SEC.Under SAB No. 104, sales are recognized when the title and risk of loss are passed to the customer, there is persuasive evidence of an arrangement for sale, delivery has occurred and/or services have been rendered, the sales price is fixed or determinable and collectibility is reasonably assured.Using these tests, the vast majority of our sales represent product sales recognized upon delivery. From time to time, when selling product and services, we may enter into contracts that contain multiple elements.Sales of services currently represent less than 10% of our sales.For services that are performed in conjunction with product sales and are completed in our facilities prior to shipment of the product, sales for both the product and services are recognized upon shipment.Sales of services that are performed at customer locations are recorded as sales of product and services when the services are performed.If the service is performed at a customer location in conjunction with a product sale or other service sale, we recognize the sale in accordance with SAB No.104 and Emerging Issues Task Force (“EITF”) 00-21 “Accounting for Revenue Arrangements with Multiple Deliverables.” Accordingly, in an arrangement with multiple deliverables, we recognize sales for delivered items only when all of the following criteria are satisfied: · the delivered item(s) has value to the client on a stand-alone basis; · there is objective and reliable evidence of the fair value of the undelivered item(s); and · if the arrangement includes a general right of return relative to the delivered item, delivery or performance of the undelivered item(s) is considered probable and substantially in our control. We sell certain third-party service contracts and software assurance or subscription products for which we evaluate whether the subsequent sales of such services should be recorded as gross sales or net sales in accordance with the sales recognition criteria outlined in SAB No. 104, EITF 99-19, “Reporting Revenue Gross as a Principal versus Net as an Agent” and Financial Accounting Standards Board (“FASB”) Technical Bulletin 90-1, “Accounting for Separately Priced Extended Warranty and Product Contracts.”We must determine whether we act as a principal in the transaction and assume the risks and rewards of ownership or if we are simply acting as an agent or broker.Under gross sales recognition, the entire selling price is recorded in sales of product and services and our costs to the third-party service provider or vendor is recorded in cost of sales, product and services on the accompanying Condensed Consolidated Statements of Operations.Under net sales recognition, the cost to the third-party service provider or vendor is recorded as a reduction to sales resulting in net sales equal to the gross profit on the transaction and there is no cost of sales. 8 Table of Contents In accordance with EITF 00-10, “Accounting for Shipping and Handling Fees and Costs,” we record freight billed to our customers as sales of product and services and the related freight costs as a cost of sales, product and services. We receive payments and credits from vendors, including consideration pursuant to volume sales incentive programs, volume purchase incentive programs and shared marketing expense programs.Vendor consideration received pursuant to volume sales incentive programs is recognized as a reduction to costs of sales, product and services in accordance with EITF Issue No. 02-16, “Accounting for Consideration Received from a Vendor by a Customer (Including a Reseller of the Vendor’s Products).” Vendor consideration received pursuant to volume purchase incentive programs is allocated to inventories based on the applicable incentives from each vendor and is recorded in cost of sales, product and services, as the inventory is sold.Vendor consideration received pursuant to shared marketing expense programs is recorded as a reduction of the related selling and administrative expenses in the period the program takes place only if the consideration represents a reimbursement of specific, incremental, identifiable costs.Consideration that exceeds the specific, incremental, identifiable costs is classified as a reduction of cost of sales, product and services. We are the lessor in a number of transactions and these transactions are accounted for in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 13, “Accounting for Leases.” Each lease is classified as either a direct financing lease, sales-type lease, or operating lease, as appropriate.Under the direct financing and sales-type lease methods, we record the net investment in leases, which consists of the sum of the minimum lease payments, initial direct costs (direct financing leases only), and unguaranteed residual value (gross investment) less the unearned income.The difference between the gross investment and the cost of the leased equipment for direct finance leases is recorded as unearned income at the inception of the lease.The unearned income is amortized over the life of the lease using the interest method.Under sales-type leases, the difference between the fair value and cost of the leased property plus initial direct costs (net margins) is recorded as revenue at the inception of the lease.For operating leases, rental amounts are accrued on a straight-line basis over the lease term and are recognized as lease revenue.SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” establishes criteria for determining whether a transfer of financial assets in exchange for cash or other consideration should be accounted for as a sale or as a pledge of collateral in a secured borrowing.Certain assignments of direct finance leases we make on a non-recourse basis meet the criteria for surrender of control set forth by SFAS No. 140 and have therefore been treated as sales for financial statement purposes.We assign all rights, title, and interests in a number of our leases to third-party financial institutions without recourse.These assignments are accounted for as sales since we have completed our obligations as ofthe assignment date, and we retain no ownership interest in the equipment under lease. Sales of leased equipment represent revenue from the sales of equipment subject to a lease in which we arethe lessor.If the rental stream on such lease has non-recourse debt associated with it, sales revenue is recorded at the amount of consideration received, net of the amount of debt assumed by the purchaser.If there is no non-recourse debt associated with the rental stream, sales revenue is recorded at the amount of gross consideration received, and costs of sales is recorded at the book value of the lease.Sales of leased equipment represents revenue generated through the sale of equipment sold primarily through our financing business unit. Lease revenues consist of rentals due under operating leases, amortization of unearned income on direct financing and sales-type leases and sales of leased assets to lessees.Equipment under operating leases is recorded at cost and depreciated on a straight-line basis over the lease term to estimated residual value. Revenue from hosting arrangements is recognized in accordance with EITF 00-3, “Application of AICPA Statement of Position 97-2 to Arrangements That Include the Right to Use Software Stored on Another Entity’s Hardware.” Our hosting arrangements do not contain a contractual right to take possession of the software.Therefore, our hosting arrangements are not in the scope of Statement of Position 97-2 (“SOP 97-2”), “Software Revenue Recognition”and require that the portion of the fee allocated to the hosting elements be recognized as the service is provided.Currently, the majority of our software revenue is generated through hosting agreements and is included in fee and other income on our Condensed Consolidated Statements of Operations. 9 Table of Contents Revenue from sales of our software is recognized in accordance with SOP 97-2, as amended by SOP 98-4, “Deferral of the Effective Date of a Provision of SOP 97-2,” and SOP 98-9, “Modification of SOP 97-2 With Respect to Certain Transactions.” We recognize revenue when all the following criteria exist: (1) there is persuasive evidence that an arrangement exists; (2) delivery has occurred; (3) no significant obligations by us related to services essential to the functionality of the software remain with regard to implementation; (4) the sales price is determinable; and (5) it is probable that collection will occur.Revenue from sales of our software is included in fee and other income on our Condensed Consolidated Statements of Operations. At the time of each sale transaction, we make an assessment of the collectibility of the amount due from the customer.Revenue is only recognized at that time if management deems that collection is probable.In making this assessment, we consider customer creditworthiness and assess whether fees are fixed or determinable and free of contingencies or significant uncertainties.If the fee is not fixed or determinable, revenue is recognized only as payments become due from the customer, provided that all other revenue recognition criteria are met.In assessing whether the fee is fixed or determinable, we consider the payment terms of the transaction and our collection experience in similar transactions without making concessions, among other factors.Our software license agreements generally do not include customer acceptance provisions.However, if an arrangement includes an acceptance provision, we record revenue only upon the earlier of (1) receipt of written acceptance from the customer or (2) expiration of the acceptance period. Our software agreements often include implementation and consulting services that are sold separately under consulting engagement contracts or as part of the software license arrangement.When we determine that such services are not essential to the functionality of the licensed software and qualify as “service transactions” under SOP 97-2, we record revenue separately for the license and service elements of these agreements.Generally, we consider that a service is not essential to the functionality of the software based on various factors, including if the services may be provided by independent third parties experienced in providing such consulting and implementation in coordination with dedicated customer personnel.If an arrangement does not qualify for separate accounting of the license and service elements, then license revenue is recognized together with the consulting services using either the percentage-of-completion or completed-contract method of contract accounting.Contract accounting is also applied to any software agreements that include customer-specific acceptance criteria or where the license payment is tied to the performance of consulting services.Under the percentage-of-completion method, we may estimate the stage of completion of contracts with fixed or “not to exceed” fees based on hours or costs incurred to date as compared with estimated total project hours or costs at completion.If we do not have a sufficient basis to measure progress towards completion, revenue is recognized upon completion of the contract.When total cost estimates exceed revenues, we accrue for the estimated losses immediately.The use of the percentage-of-completion method of accounting requires significant judgment relative to estimating total contract costs, including assumptions relative to the length of time to complete the project, the nature and complexity of the work to be performed, and anticipated changes in salaries and other costs.When adjustments in estimated contract costs are determined, such revisions may have the effect of adjusting, in the current period, the earnings applicable to performance in prior periods. We generally use the residual method to recognize revenues from agreements that include one or more elements to be delivered at a future date when evidence of the fair value of all undelivered elements exists.Under the residual method, the fair value of the undelivered elements (e.g., maintenance, consulting and training services) based on vendor-specific objective evidence (“VSOE”) is deferred and the remaining portion of the arrangement fee is allocated to the delivered elements (i.e., software license).If evidence of the fair value of one or more of the undelivered services does not exist, all revenues are deferred and recognized when delivery of all of those services has occurred or when fair values can be established.We determine VSOE of the fair value of services revenue based upon our recent pricing for those services when sold separately.VSOE of the fair value of maintenance services may also be determined based on a substantive maintenance renewal clause, if any, within a customer contract.Our current pricing practices are influenced primarily by product type, purchase volume, maintenance term and customer location.We review services revenue sold separately and maintenance renewal rates on a periodic basis and update our VSOE of fair value for such services to ensure that it reflects our recent pricing experience, when appropriate. 10 Table of Contents Maintenance services generally include rights to unspecified upgrades (when and if available), telephone and Internet-based support, updates and bug fixes.Maintenance revenue is recognized ratably over the term of the maintenance contract (usually one year) on a straight-line basis and is included in fee and other income on our Condensed Consolidated Statements of Operations. When consulting qualifies for separate accounting, consulting revenues under time and materials billing arrangements are recognized as the services are performed.Consulting revenues under fixed-price contracts are generally recognized using the percentage-of-completion method.If there is a significant uncertainty about the project completion or receipt of payment for the consulting services, revenue is deferred until the uncertainty is sufficiently resolved.Consulting revenues are classified as fee and other income on our Condensed Consolidated Statements of Operations. Training services include on-site training, classroom training and computer-based training and assessment.Training revenue is recognized as the related training services are provided and is included in fee and other income on our Condensed Consolidated Statements of Operations. Amounts charged for our Procure+ service are recognized as services are rendered.Amounts charged for the Manage+ service are recognized on a straight-line basis over the contractual period for which the services are provided.In addition, other sources of revenue are derived from: (1) income from events that occur after the initial sale of a financial asset; (2) remarketing fees; (3) brokerage fees earned for the placement of financing transactions; (4) agent fees received from various manufacturers in the IT reseller business unit; (5) settlement fees related to disputes or litigation; and (6) interest and other miscellaneous income.These revenues are included in fee and other income on our Condensed Consolidated Statements of Operations. RESIDUALS — Residual values, representing the estimated value of equipment at the termination of a lease, are recorded in our Condensed Consolidated Financial Statements at the inception of each sales-type or direct financing lease as amounts estimated by management based upon its experience and judgment.Unguaranteed residual values for sales-type and direct financing leases are recorded at their net present value and the unearned income is amortized over the life of the lease using the interest method.The residual values for operating leases are included in the leased equipment’s net book value. We evaluate residual values on an ongoing basis and record any downward adjustment, if required.No upward revision of residual values is made subsequent to lease inception. RESERVES FOR CREDIT LOSSES — The reserves for credit losses (the “reserve”) is maintained at a level believed by management to be adequate to absorb potential losses inherent in our lease and accounts receivable portfolio.Management’s determination of the adequacy of the reserve is based on an evaluation of historical credit loss experience, current economic conditions, volume, growth, the composition of the lease portfolio, and other relevant factors.The reserve is increased by provisions for potential credit losses charged against income.Accounts are either written off or written down when the loss is both probable and determinable, after giving consideration to the customer’s financial condition, the value of the underlying collateral and funding status (i.e., discounted on a non-recourse or recourse basis). CASHANDCASH EQUIVALENTS — Cash and cash equivalents include funds in operating accounts as well as money market funds. INVENTORIES — Inventories are stated at the lower of cost (weighted average basis) or market. PROPERTY AND EQUIPMENT — Property and equipment are stated at cost, net of accumulated depreciation and amortization.Depreciation and amortization are computed using the straight-line method over the estimated useful lives of the related assets, which range from three to ten years. 11 Table of Contents CAPITALIZATION OF COSTS OF SOFTWARE FOR INTERNAL USE — We have capitalized certain costs for the development of internal use software under the guidelines of SOP 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use.”Software capitalized for internal use was $510 thousand and $98 thousand during the six months ended September 30, 2007 and September 30, 2006,respectively, which is included in the accompanying Condensed Consolidated Balance Sheets as a component of property and equipment—net.We had capitalized costs, net of amortization, of approximately $1.0 million at September 30, 2007 and $650 thousand at March 31, 2007. CAPITALIZATION OF COSTS OF SOFTWARE TO BE MADE AVAILABLE TO CUSTOMERS — In accordance with SFAS No. 86, “Accounting for Costs of Computer Software to be Sold, Leased, or Otherwise Marketed,” software development costs are expensed as incurred until technological feasibility has been established.At such time such costs are capitalized until the product is made available for release to customers.For the six months ended September 30, 2007, there was no such costs capitalized, while for the six months ended September 30, 2006,$59 thousand were capitalized for software to be made available to customers.We had $670 thousand and $760 thousand of capitalized costs, net of amortization, at September 30, 2007 and March 31, 2007, respectively. INTANGIBLE ASSETS — In accordance with SFAS No. 142, “Goodwill and Other Intangible Assets,” weperform an impairment test for goodwill at September 30th of each year and follow the two-step process prescribed in SFAS No. 142 to test our goodwill for impairment under the transitional goodwill impairment test.The first step is to screen for potential impairment, while the second step measures the amount of the impairment, if any. IMPAIRMENT OF LONG-LIVED ASSETS — We review long-lived assets, including property and equipment, for impairment whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be fully recoverable.If the total of the expected undiscounted future cash flows is less than the carrying amount of the asset, a loss is recognized for the difference between the fair value and the carrying value of the asset. FAIR VALUE OF FINANCIAL INSTRUMENTS — The carrying value of our financial instruments, which include cash and cash equivalents, accounts receivable, accounts payable and accrued expenses and other liabilities, approximates fair value due to their short maturities.The carrying amount of our non-recourse and recourse notes payable approximates its fair value.We determined the fair value of notes payable by applying the average portfolio debt rate and applying such rate to future cash flows of the respective financial instruments.The estimated fair value of our recourse and non-recourse notes payable at September 30, 2007 and March 31, 2007 was $121.5 million and $153.4 million, respectively, compared to a carrying amount of $122.0 million and $153.1 million,respectively. TREASURY STOCK — We account for treasury stock under the cost method and include treasury stock as a component of stockholders’ equity. INCOME TAXES — Deferred income taxes are accounted for in accordance with SFAS No.109, “Accounting for Income Taxes.”
